                                                   Notice Recipients
District/Off: 0970−2                         User: brennerc              Date Created: 2/5/2020
Case: 2:19−bk−01458−EPB                      Form ID: pdf003             Total: 3


Recipients of Notice of Electronic Filing:
tr          RUSSELL BROWN                mail@ch13bk.com
aty         TIMOTHY D. DUCAR               orders@azlawyers.com
                                                                                                  TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          STEVEN POULOS           40738 N. ROBINSON DRIVE       PHOENIX, AZ 85086
                                                                                                  TOTAL: 1




    Case 2:19-bk-01458-EPB Doc 46-1 Filed 02/05/20 Entered 02/05/20 10:09:36                           Desc
                 All dbtrs atty trustee atty: Notice Recipients Page 1 of 1
